IN THE SUPREME COURT OF THE STATE OF DELAWARE


RONALD BRADSHAW,                           §
                                           §       No. 551, 2015
       Defendant-Below,                    §
       Appellant,                          §       Court Below: Superior Court
                                           §       of the State of Delaware
       v.                                  §
                                           §       Cr. ID No. 1405008502A
STATE OF DELAWARE,                         §
                                           §
       Plaintiff-Below,                    §
       Appellee.                           §

                             Submitted: September 21, 2016
                             Decided:   October 5, 2016

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                          ORDER

       This 5th day of October, 2016, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Superior Court should be affirmed for the reasons stated in the court’s

memorandum opinion dated June 29, 2015.1



1
 In its June 29, 2015 opinion, the Superior Court mistakenly believed that Bradshaw intended to
offer evidence that he had been told by someone in Pennsylvania that his Pennsylvania robbery
conviction did not bar him from possessing a firearm or ammunition. Instead, both the State and
Bradshaw agree that Bradshaw only sought to raise a failure of the Pennsylvania judge and his
Pennsylvania attorney to advise him of his status, not any affirmative statements made by them
about his status. The court’s misunderstanding of Bradshaw’s argument does not affect the
outcome of the appeal. As explained in the Superior Court opinion, ignorance of the law is no
defense to a crime, and Bradshaw does not claim an exception to the rule where someone
      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                                BY THE COURT:

                                                /s/ Collins J. Seitz, Jr.
                                                       Justice




competent to advise on Delaware law affirmatively misled him about his status. See Kipp v.
State, 704 A.2d 839, 842 (Del. 1998); Long v. State, 65 A.2d 489, 497-99 (Del. 1949).




                                            2